Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment after a final rejection. 
The applicant has filed an AFCP 2.0 pilot program request.
The amendment recites “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of a computer system, historical driving related data, wherein the computer system includes one or more servers, wherein the historical driving related data includes data selected from the group consisting of
calendar data, location data, weather data, historical data, accident data, driving
tendency data, and combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; receiving, by the one or more processors of the computer system, real-time driving data from at. least, one sensor related to an immediate and external real-time driving situation, wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, the historical driving related data, and the real-time driving data, wherein the analyzing the historical driving related data and the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or
individual vehicles;
detecting, by the one or more processors of the computer system, a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and external real-time driving situation based on the analyzing; and
notifying, by the one or more processors of the computer system, a driver based on the predictive driving outcome.”
U.S. Patent Application Pub. No. US 2019/0316922 A1 to Petersen et al. was filed in 4-17-18 and this is before the effective filing date of 8-29-18. 
Petersen et al. discloses “, wherein the historical driving related data includes data selected from the group consisting of
calendar data, location data, weather data, historical data, accident data, driving
tendency data (see paragraph 2, 48-64), and combinations thereof:
…analyzing, by the one or more processors of the computer system, the historical driving related data, and the real-time driving data, wherein the analyzing the historical driving related data and the real-time driving related data includes (see paragraph 48-63)
analyzing a historical driving record associated with individual drivers or
individual vehicles;  (see paragraph 26-40, 41, 48, 63 where one or more occupant stress profiles can be stored from a data collection 302 to determine a stress evaluation 304 and location of the individual stressed driver in the map. Then a vehicle location can be provided for in block 308 and a device can avoid the stressed driver) 
detecting, by the one or more processors of the computer system, a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and external real-time driving situation based on the analyzing; and (see paragraph 2 where an erratic and stressed driver can cause an accident and is to be avoided)
notifying, by the one or more processors of the computer system, a driver based on the predictive driving outcome.”  (See paragraph 2-8 and claims 1-15)

The amendment raises new issues that require further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668